Citation Nr: 1229957	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  10-08 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a skin condition (claimed as chloracne) of the head, arms, and lower body, to include as due to Agent Orange exposure. 

3.  Entitlement to service connection for shrapnel in right hand, fingers, both legs, and right hip, to include residual scarring.

4.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).   

5.  Entitlement to an evaluation in excess of 10 percent for hiatal hernia with esophageal reflux by history.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

REPRESENTATION

Veteran represented by:	Robert W. Gillikin, II, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to September 1969. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and an October 2010 rating decision of the RO in Roanoke, Virginia.  The Veteran's claims file remains in the jurisdiction of the Roanoke RO.

The Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing in September 2011.  A transcript of the hearing has been associated with the claims file.  At the hearing, the Veteran was granted a 30-day abeyance period for the submission of additional evidence to support his claim.  The Veteran submitted additional evidence in support of his appeal with a waiver of RO initial consideration of such evidence.  See 38 C.F.R. §§ 20.800; 20.1304.  

At the time of the September 2011 hearing the Veteran was represented by an agent.  In May 2012, the Board received a letter and VA Form 21-22a, Appointment of Individual as Claimant's Representative, from Mr. Gillikin, who is the attorney listed as the Veteran's representative on the second page of this decision.  The letter indicated that Mr. Gillikin had taken over the Veteran's case from the Veteran's former agent and requested that any pending deadlines be extended for a period of 90 days.  In May 2012, construing the letter as a motion for good cause to be appointed as the Veteran's representative and to extend any deadlines, the undersigned granted the motion for good cause to appoint Mr. Gillikin as the Veteran's representative.  See 38 C.F.R. § 20.1304(b) (2011).  Although there were no pending deadlines in May 2012, the undersigned also granted the Veteran's attorney a period of 60 days to submit additional evidence in support of the Veteran's appeal.  That additional period of time has lapsed and no additional evidence has been received.  Hence, the claim will be considered on the basis of the current record. 

Regarding the claim of service connection for a skin condition, the claim was originally raised and adjudicated as a claim of service connection for chloracne.  However, the record does not contain a clear diagnosis of a skin condition and the symptoms the Veteran has described could potentially be attributable to a skin condition other than chloracne.  Therefore, to ensure that the full scope of the skin condition claim is considered, the Board has broadly recharacterized the issue as a claim of service connection for a skin condition.  The Veteran is not prejudiced by this recharacterization, as it ensures that any skin condition reasonably encompassed by his original claim will be considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).   

The Veteran was previously denied entitlement to TDIU by a November 1993 rating decision.  During the course of the present appeal, however, including at the September 2011 Board hearing, the Veteran raised a new claim of entitlement to TDIU.  See Board Hearing Tr. at 16.  A claim for TDIU, even if previously and finally denied, constitutes a new claim.  Suttmann v. Brown, 5 Vet. App. 127, 136 (1993).  Thus, the instant appeal involves a new claim of entitlement to TDIU, which is raised as a component of the claim for an increased rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The issue of (1) entitlement to service connection for alcohol abuse, to include as secondary to PTSD, has been raised by the record before the Board.  Additionally, the issue of (2) entitlement to an effective date earlier than April 1, 1999, for the assignment of a 50 percent rating for PTSD, to include whether a November 1993 rating decision, which granted an initial 30 percent rating for PTSD, should be revised or reversed on the grounds of clear and unmistakable error (CUE), was raised by the Veteran's former agent at the September 2011 Board hearing.  These two issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for bilateral hearing loss, a skin condition of the head, arms, and lower body, and shrapnel in right hand, fingers, both legs, and right hip, to include residual scarring, entitlement to an evaluation in excess of 50 percent for PTSD, and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  At his September 2011 Board hearing, which was prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal on the issue of entitlement to an evaluation in excess of 10 percent for hiatal hernia with esophageal reflux by history.   

2.  The RO denied the Veteran's original claim of service connection for bilateral hearing loss in a May 1992 rating decision; the Veteran was notified of this decision and his appellate rights in writing, but he did not file a timely notice of disagreement (NOD).

3.  The RO denied an August 1999 petition to reopen the claim of service connection for bilateral hearing loss in an April 2000 rating decision; the Veteran was notified of this decision and his appellate rights in writing, but he did not file a timely NOD.

4.  The RO denied a May 2000 petition to reopen the claim of service connection for bilateral hearing loss in an August 2000 rating decision; the Veteran was notified of this decision and his appellate rights in writing, but he did not file a timely NOD or submit any evidence.  

5.  Evidence received since the August 2000 rating decision was not previously of record, directly addresses the reason the claim was denied, and is consistent with the criteria for determining whether a VA examination is necessary.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to an evaluation in excess of 10 percent for hiatal hernia with esophageal reflux by history.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  RO rating decisions of May 1992, April 2000, and August 2000 denying service connection for bilateral hearing loss are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

3.  Because evidence received since the August 2000 rating decision is new and material, the claim of service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Since the Veteran has expressed intent to withdraw his appeal for a higher evaluation for hiatal hernia with esophageal reflux by history, further discussion of the impact of the VCAA on that matter is not necessary.

Regarding the petition to reopen the claim of service connection for bilateral hearing loss, for the portion of the claim being addressed, the disposition is fully favorable to the Veteran.  Therefore, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice or assistance is harmless.  

II.  Withdrawal of an Appeal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, at the September 2011 Board hearing, withdrew his appeal on the issue of entitlement to an evaluation in excess of 10 percent for hiatal hernia with esophageal reflux by history.  Board Hearing Tr. at 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.



III.  Petition to Reopen

The Veteran contends that the issue of service connection for bilateral hearing loss should be reopened and adjudicated on the merits.  

Historically, the Veteran filed an original claim of service connection for hearing loss in August 1985.  The RO undertook no action on this claim.  The Veteran then filed a second claim in September 1991.  The RO denied the September 1991 claim in a May 1992 rating decision based on a determination that there was no evidence of hearing loss.  This decision also served as a denial of the Veteran's August 1985 claim.  See Jones v. Shinseki, 619 F.3d 1368, 1372 (Fed. Cir. 2010) (holding that later adjudication of an identical or related claim can resolve an earlier pending claim if the later decision provides sufficient notice to the claimant that the pending claim has been finally adjudicated); Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008).

A claimant is entitled to notice of any decision by VA affecting the payment of benefits or the granting of relief.  38 C.F.R. § 3.103(b)(1).  A claimant may then initiate an appeal from a VA decision by the timely filing of an NOD in writing.  38 C.F.R. § 20.200; see Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  An NOD is a written communication from a claimant or from his or her representative expressing (1) dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and (2) a desire to contest the result.  Although special wording is not required, the NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201.  An NOD must be filed within one year from the date the RO mailed notice of the rating decision.  Otherwise, that determination becomes final.  See 38 C.F.R. § 20.302(a).  All filings by a claimant must be construed based on a liberal reading.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that "[i]n direct appeals, all filings must be read 'in a liberal manner' whether or not the veteran is represented").

Where a timely NOD is not filed, but new and material evidence is received during an applicable appellate period following a RO decision, such evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2009).

Here, the RO notified the Veteran of the May 1992 decision and his appellate rights by a June 1992 letter.  No additional evidence was received during the one-year appeal period following the June 1992 notice.  Additionally, the Veteran did not submit any correspondence within one year of the June 1992 rating decision notice that may be considered a NOD, even upon a liberal reading.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302; see also Robinson, 557 F.3d at 1361.  Thus, the May 1992 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302, 20.1103.

Several years later, in August 1999, the Veteran filed a petition to reopen the claim, which the RO denied in an April 2000 rating decision.  The RO declined to reopen the claim based on a determination that although the Veteran had submitted new evidence showing hearing loss, the new evidence was not material as it did not show hearing loss linked to service.  The RO notified the Veteran of this decision and his appellate rights by a May 2000 letter.  

Subsequently, in May 2000, the Veteran submitted a written statement declaring: "I would like to re-open my claim for . . . hearing loss."  He went on to write: "Also, please re-open my claim for bilateral hearing loss.  Since I last re-opened for my hearing condition, I have been issued hearing aides, by the VAMC in Salem.  I have medical records there that should support my request to re-open and show that my hearing condition has indeed gotten worse." 

The Board finds, after careful consideration, that this May 2000 statement, even upon a liberal reading, does not constitute an NOD disagreeing with the RO's April 2000 rating decision regarding the petition to reopen the claim of service connection for bilateral hearing loss.  Particularly, this May 2000 statement does not express disagreement with the RO's determination or a desire to contest the result.  Significantly in this regard, the Veteran also wrote in the May 2000 letter:  "In addition, I would like to appeal i.e. file a NOD from the decision 4/26/00 that stated you did not find any evidence which would suggest a change in my evaluation for: [several unrelated disabilities]."  This latter statement shows that the Veteran knew how to file a NOD in order to initiate an appeal, but he did not do so as to the hearing loss issue.  To the contrary, he expressly wrote in two different locations in the May 2000 letter that it was his desire to attempt to reopen the claim with new and material evidence.  This shows that he was not disagreeing with the RO's April 2000 decision regarding the issue of hearing loss or seeking appellate review of that determination.  For these reasons, the Board finds that the Veteran's May 2000 letter did not constitute a NOD and the issue was not placed into appellate status.  38 C.F.R. § 20.201.  

Additionally, new and material evidence was not received during the one-year appeal period following the RO's April 2000 rating decision notice.  

For these reasons, the April 2000 rating decision is final.  38 U.S.C.A. §§ 511(a), 5108, 7103, 7105; 38 C.F.R. §§ 3.156(a), 20.1100; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

As indicated, the Veteran filed a statement in May 2000, which the RO appropriately construed as a petition to reopen the claim.  The RO sent the Veteran a notice letter in June 2000 informing him that a June 1992 decision had previously denied his claim.  The RO's June 2000 letter also informed the Veteran that it had requested his VA treatment records, but that he needed to submit new and material evidence for the RO to "reconsider this issue."  The letter additionally informed the Veteran that any information received more than one year after the letter would be considered a new claim.  

In August 2000, the RO sent the Veteran a letter denying his May 2000 petition to reopen because he had not submitted any new and material evidence.  The letter informed him that although the RO was denying his claim, if he submitted evidence within one year of his May 2000 petition the RO would continue processing his claim.  See 38 C.F.R. § 3.158(a) (stating that where evidence requested in connection with a claim to reopen is not furnished within one year after the date of request, the claim will be considered abandoned); Morris v. Derwinski, 1 Vet. App. 260, 264 (1991) ("Where the VA notifies a claimant of the need for further evidence and the claimant fails to respond within one year of that notice, the claim is deemed to have been abandoned.").  The denial letter provided the Veteran with appellate rights.  The Veteran did not file a NOD with this decision and did not submit any evidence during the one year time period from the date of his May 2000 petition to reopen.  Therefore, the August 2000 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302, 20.1103.

The Veteran filed the instant petition to reopen the claim in November 2009.  

In order to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet. App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).  

Regarding petitions to reopen filed on or after August 29, 2001, such as this one, the provisions of 38 C.F.R. § 3.156(a) define "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

New and material evidence is not required "as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the "evidence could, if the claim were reopened, reasonably result in substantiation of the claim."  Shade, 24 Vet. App. at 117-18.  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  

Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Shade, 24 Vet. App. at 120-21.

Here, the evidence associated with the claims file since the last final denial of the Veteran's claim in August 2000 includes a VA outpatient treatment record from October 1989 showing complaints of noise exposure during service and a current hearing loss disability for VA purposes (as defined in 38 C.F.R. § 3.385).  Additionally, the Veteran testified at the Board hearing in September 2011 that a physician or audiologist had told him his hearing loss was related to noise exposure during service.  Board Hearing Tr. at 9-13.  The Veteran is competent to report what his treating providers have told him and his testimony, for purposes of this analysis alone, is presumed credible.  See Justus, 3 Vet. App. at 513.  

The Board finds that this evidence is "new" because it was not previously of record.  Additionally, the evidence is "material" because it directly addresses the reason the claim had previously been denied.  Finally, this evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.  The Board accordingly finds that new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.  Hence, the appeal to this extent is allowed.  


ORDER

The appeal of the issue of entitlement to an evaluation in excess of 10 percent for hiatal hernia with esophageal reflux by history is dismissed.

As new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.


REMAND

After a careful review of the record, the Board finds that further development is necessary in the remanded matters.  

First, the Veteran has indicated that he receives VA treatment for the claimed disabilities.  The most recent VA treatment records that have been associated with the claims file are from June 2011.  As any recent treatment records are constructively of record and may be pertinent to the Veteran's claims, such records must be secured and associated with the Veteran's claims file.  

Regarding the claims of service connection for a skin condition of the head, arms, and lower body, shrapnel in right hand, fingers, both legs, and right hip, to include residual scarring, and bilateral hearing loss, remand is necessary for two reasons. 
First, remand of these service connection claims is necessary to obtain outstanding documentary evidence.  

Regarding the skin condition, the Veteran testified at the September 2011 Board hearing that he was sent to the Bethesda Naval Hospital within one year of his separation from service in September 1969 for treatment of this condition.  Board Hearing Tr. at 6.  At present, the Veteran's service treatment records (STRs) contain records from Bethesda Naval Hospital, including proceedings before a Medical Evaluation Board.  Such evidence does not show evaluation, treatment, complaints, or diagnosis of a skin condition.  

However, it is unclear whether all available records were received from Bethesda Naval Hospital.  Of note, a December 1985 Request for Medical Records reflects that the Naval Hospital stated that there was no record of the Veteran in the outpatient division; however, this record does not indicate whether inpatient records were searched.  Since the Veteran has indicated that he was treated as an inpatient at Bethesda Naval Hospital, further efforts are necessary to attempt to obtain these records.  

Also, the Veteran testified at the September 2011 Board hearing that he had private (non-VA) treatment for hearing loss.  Board Hearing Tr. at 12-13.  Although he subsequently submitted treatment records from an otolaryngologist, such records do not reflect treatment for hearing loss.  Thus, it appears that the private treatment records to which he referred at the Board hearing have not been obtained.

Furthermore, the Veteran was awarded Social Security Administration (SSA) disability benefits in August 1991.  Although a copy of the SSA decision granting benefits is of record, in addition to portions of the supporting evidence, the SSA decision cites to some evidence that is not presently of record.  Because these records are potentially pertinent to the remanded claims, the SSA records must be obtained, if available.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Baker v. West, 11 Vet. App. 163 (1998).

Remand of the service connection claims is also necessary to afford the Veteran appropriate VA examinations.  

Regarding the skin condition that has been claimed as chloracne, the Veteran testified at the September 2011 hearing that he experiences blisters on his skin and that he has been experiencing such a skin condition on and off since he was in service.  Board Hearing Tr. at 5-6.  The record currently does not indicate any diagnosis or treatment for a skin condition; however, the Veteran is competent to report the observable symptoms that he experiences.  For purposes of obtaining a VA examination only, the Board finds his statements to be credible.

Service connection for chloracne may be granted on a presumptive basis due to Agent Orange exposure if the disorder became manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active service, which, in this case, was in March 1969 (when he was transferred from his unit in the Republic of Vietnam to the USS Sanctuary).  See 38 C.F.R. § 3.307(a)(6)(ii).  However, notwithstanding the presumptive provisions, service connection for claimed residuals of exposure to herbicides may also be established by showing that a disorder is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994) (citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303).  

In other words, service connection may be established in this case by showing that any diagnosed skin condition, to include chloracne, was directly caused by Agent Orange exposure even without relying on the presumption of service connection.  Here, to the extent the claim is not otherwise granted on a presumptive basis, the Board finds that a remand is necessary to determine whether the Veteran has a skin condition that is related to his service, to include exposure to Agent Orange.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Regarding the claimed shrapnel wounds, the Veteran maintains that he has residuals of shrapnel wounds, particularly scars, on his right hand, fingers, both legs, and right hip, due to an injury during service in Vietnam.  He wrote in a July 2008 statement that this injury occurred during a patrol; a corpsman was able to remove all of the shrapnel but one piece, which was removed when he returned to his unit's base.  Service personnel records reflect the Veteran served as a rifleman and participated in Operations Dawson River and Dewey Canyon in the Vietnam War.  Therefore, it is consistent with the circumstances and condition of his combat service that he was exposed to enemy fire and may have incurred shrapnel wounds. 

At present, the extensive medical records do not refer to residuals from shrapnel wounds.  Rather, various VA treatment records, most recently in January 2007, refer to scars in some of the claimed locations, but indicate they were incurred well after the Veteran's service, either from surgeries or injuries.  However, the Veteran has not been afforded a VA examination to address whether he has current residuals, including scars, of shrapnel wounds incurred during service.  

Finally, regarding the claimed bilateral hearing loss, the Board finds that a new VA examination is necessary.  The Veteran previously underwent a VA examination in June 2011.  Based on a record review and a clinical evaluation, the VA examiner concluded that the Veteran's current hearing loss is less likely as not caused by noise exposure during active duty service.  The VA examiner based this conclusion on the absence of a service separation examination showing audiological evaluation results that could be compared.  The VA examiner also found persuasive that the earliest evidence of hearing loss was in 2007.  The VA examiner reached this conclusion "despite the [V]eteran's account that his hearing loss began while in the military."  

The June 2011 VA audiological examination is inadequate to decide the issue.  First, subsequent to the examination, October 1989 audiometry results showing bilateral hearing loss for VA purposes were associated with the Veteran's claims file.  This evidence directly contradicts the examiner's conclusion that hearing loss was first noted in 2007, making the opinion insufficient.  

Additionally, the VA examiner disregarded the Veteran's own statements regarding the onset and continuity of his hearing loss without explaining why.  See Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on the veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (a medical opinion is inadequate unless supported by a sufficient rationale).  This lack of an explanation is particularly difficult to reconcile with the VA examiner's separate, favorable conclusion regarding tinnitus, where the examiner relied on the Veteran's "reports [of] noise trauma and the onset of tinnitus during active duty service."  Without an adequate explanation clarifying this discrepancy, the June 2011 VA examination is insufficient to decide the case.  Accordingly, a new VA examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.").

In light of these reasons, the claims of service connection must be remanded.  

The Board also finds that the claim of entitlement to a higher rating for PTSD and the claim of entitlement to a TDIU must be remanded.  

The Veteran last underwent a VA examination in June 2011 to evaluate the severity of his PTSD.  The Board finds that a new VA examination is necessary because the ongoing VA treatment records show that the Veteran's disability picture is complicated by a long history of alcohol abuse, which is not, at present, a service-connected disability.  He is also diagnosed with a personality disorder.  The evidence currently of record indicates that the Veteran's functioning may be severely impacted by his alcohol abuse and the personality disorder.  For instance, on hospital admission at VA in January 2007, it was found that the Veteran's alcohol use had resulted in worsening of PTSD symptoms.  Shortly thereafter, at VA in May 2007, the assessment was alcohol dependence in early remission, and history of PTSD.  Then, on VA examination in June 2011, the Veteran reported that he had been "doing better" since stopping alcohol approximately three months prior; the VA examiner diagnosed alcohol dependence in early remission, per Veteran report, but the VA examiner also found that the Veteran continued to meet the criteria for a diagnosis of PTSD.  More recently, at VA in February 2011, the diagnosis was alcohol dependence and PTSD "per chart."  

This evidence indicates that symptoms of the Veteran's ongoing psychiatric disability picture may, at least in part, be attributable to alcohol abuse, rather than PTSD.  The Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected condition in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).  As there is evidence indicating that the Veteran's symptoms may be attributable to psychiatric disorders other than the one that is currently service-connected, but it is not clear to what extent the symptoms may be attributable to those nonservice-connected disabilities, a new VA examination is necessary.  See 38 C.F.R. §§ 3.326, 3.327 (stating that reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The claim for TDIU is intertwined with the claim of entitlement to a higher rating for PTSD and must likewise be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).
 
Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter advising him of the information and evidence necessary to substantiate the remanded claim of entitlement to TDIU, as required by Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 (2006) and Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The letter should also request that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.   

2.  After obtaining any needed assistance from the Veteran, such as a signed Authorization and Consent to Release Information (Release), make as many requests as are necessary to obtain all available private medical records, if not already associated with the claims file.

3.  Make all necessary efforts to secure the Veteran's clinical treatment records from the Bethesda Naval Hospital for treatment received in 1969.

4.  Obtain the Veteran's VA treatment records from June 2011 to the present.  

5.  Take appropriate steps to contact the SSA and attempt to obtain any records pertinent to the Veteran's award or denial of Social Security disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.  

6.  If, after making as many requests as are necessary to obtain any of the records requested in items 2 through 5, it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should issue a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.  

7.  After completing the development requested in items 1 through 6, arrange for the Veteran to undergo an appropriate VA examination if and only if service connection is not otherwise granted for a skin condition, such as on a presumptive basis.  To the extent possible, the examination should be scheduled during an active stage of the skin condition.  

If a VA examination is scheduled, make a copy of this remand and all relevant medical records available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm that all paper and electronic records were available for review. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to identify any current diagnoses for a skin condition and to specifically indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed skin condition had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service, to particularly include his presumed exposure to Agent Orange during service.  

For purposes of making this determination, the examiner is asked to consider the Veteran's assertions regarding the onset and continuity of his symptoms.  

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  If the examiner determines that an opinion relating a skin condition to service would be speculative, s/he must clearly explain the reasons supporting this conclusion.  

The examiner is thus requested to prepare a report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

8.  Also after completing the development requested in items 1 through 6, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and likely etiology of the claimed shrapnel in right hand, fingers, both legs, and right hip, to include residual scarring.  A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm that all paper and electronic records were available for review. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has current shrapnel in right hand, fingers, both legs, and right hip, to include residual scarring, that is causally related to any event or circumstance of his active service, to particularly include service in Vietnam.  For purposes of making this determination, the examiner is asked to consider the Veteran's assertions indicating that he has residuals of shrapnel wounds from injuries received during service in Vietnam.  

The examiner is asked to carefully distinguish, if possible, any current scarring that is attributable to numerous post-service injuries and surgeries, as reflected in the claims file.  

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  If the examiner determines that an opinion relating any current scarring to service would be speculative, s/he must clearly explain the reasons supporting this conclusion.
The examiner is thus requested to prepare a report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

9.  After completing the development requested in items 1 through 6, arrange for the Veteran to undergo an appropriate VA audiological examination to determine the nature and likely etiology of bilateral hearing loss.  A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm that all paper and electronic records were available for review. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to opine whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that current bilateral hearing loss disability had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service, to particularly include a noise exposure event.  

For purposes of making this determination, the examiner is asked to accept as true the Veteran's assertions regarding noise exposure during service and that he has had continuous symptoms since service.  

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  If the examiner determines that an opinion relating current bilateral hearing loss to service would be speculative, s/he must clearly explain the reasons supporting this conclusion.

The examiner is thus requested to prepare a report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

10.  Arrange for the Veteran to undergo a VA examination to determine the nature and severity of the service-connected PTSD.  

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm that all paper and electronic records were available for review. 

Accordingly, the examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's PTSD.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functioning (GAF) Scale score.  The examiner is also requested to indicate the impact of the Veteran's PTSD on his ability to work.

The examiner is asked to review all pertinent evidence, including the contemporaneous treatment records, medical examination reports, and lay statements, and then provide an opinion explaining, to the extent possible, to what degree the Veteran's psychiatric disability picture is due solely to PTSD rather than to a nonservice-connected disability.  If the symptomatology cannot be distinguished, the examiner should explain why.  

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the post-service medical records and the Veteran's own lay assertions, as indicated.  

The examiner is thus requested to prepare a report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

11.  After the above development has been completed, consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities.  In so doing, complete any other development deemed necessary, including further development regarding the Veteran's employment history and obtaining additional medical evidence or a medical opinion.

12.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the remanded issues.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 




Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals




























Department of Veterans Affairs


